Citation Nr: 0215763	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  98-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision which 
denied entitlement to special monthly pension based upon the 
need for regular aid and attendance.  

A Travel Board hearing was held in July 2000, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board remanded the case in October 2000 and again in 
November 2001 for additional development.  The case was 
returned to the Board in October 2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.  

3.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself. He does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

4.  The veteran does not have any disability that is rated as 
100 percent disabling and he is not bedridden, nor 
substantially confined to his home or immediate premises by 
reason of permanent disabilities.  

5.  He was assigned a permanent and total disability rating 
by the RO effective September 1995 based on age.  His 
disorders as currently rated by the RO are as follows:  
Arteriosclerotic heart disease with angina, rated 60 percent 
disabling; bilateral cataracts, rated 30 percent disabling; 
and, anxiety and fatigue, degenerative joint disease of the 
knees, gastrointestinal bleeding, and a history of chronic 
obstructive pulmonary disease with shortness of breath, all 
rated noncompensably disabling.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002)).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in August 2002.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).  

The veteran was assigned a permanent and total disability 
rating by the RO effective September 1995 based on age.  His 
disorders as currently rated by the RO are as follows:  
Arteriosclerotic heart disease with angina, rated 60 percent 
disabling; bilateral cataracts, rated 30 percent disabling; 
and, anxiety and fatigue, degenerative joint disease of the 
knees, gastrointestinal bleeding, and a history of chronic 
obstructive pulmonary disease with shortness of breath, all 
rated noncompensably disabling.

Turning to the evidence, an April 1995 VA hospital discharge 
summary shows that the veteran was admitted with a history of 
worsening vision in his left eye that was affecting his 
activities of daily living.  The veteran was noted to have a 
visually significant cataract in the left eye and underwent 
cataract surgery.  The discharge diagnoses were cataract, 
left eye; hypertension, and atypical chest pain.  

A June 1995 VA hospital discharge summary reflects that the 
veteran was admitted for repair of a full thickness macular 
hole in the left eye.  The diagnoses included status post 
repair of macular hole, left eye and pseudophakia, left eye.  

An August 1995 VA hospital discharge summary notes that the 
veteran was admitted for repair of retinal detachment after 
developing loss of vision in the left eye.  He tolerated the 
procedure well and on the first postoperative day his visual 
acuity was bare hand motion detection.  The diagnoses were 
retinal detachment, left eye and full thickness macular hole, 
left eye.  

In December 1995, the veteran was admitted to a VA hospital 
for postoperative trans pars plana vitrectomy and tractional 
retinal detachment repair with retinal membrane proliferation 
removal.  The diagnosis was proliferative vitrea retinopathy 
following retinal detachment repair and following macular 
hole repair.  

The veteran was admitted to a VA hospital in January 1996 
with complaints of progressive, worsening dizzy spells, 
occurring at rest or when standing and with or without 
activity.  He also complained of substernal chest pain, 
occurring once per day and increasing in frequency over the 
past one and a half years.  The denied shortness of breath, 
nausea, vomiting, or diaphoresis.  Electrocardiogram and 
cardiac enzyme testing were negative.  The diagnoses included 
rule out chest pain; hypertension; and status post detached 
retinal repair.  

VA outpatient treatment records dated from July 1995 to June 
1996 essentially show treatment for a variety of conditions 
including, musculoskeletal pain; atypical chest pain; mild 
chronic obstructive pulmonary disease (COPD); proliferative 
vitrea retinopathy; retinal detachment and status post 
macular hole repair.  

On VA aid and attendance examination conducted in April 1998, 
it was noted that the veteran was not bedridden and did not 
require the use of crutches, braces or a wheel chair.  The 
examiner indicated that the veteran was able to dress, bathe, 
go to the bathroom, eat and walk in and out of the home all 
without assistance.  The diagnosis was bilateral cataracts.  

On VA eye examination in June 1998, the veteran's uncorrected 
vision in the right eye was 20/200, near and 20/30, far.  
Corrected vision in the right eye was 20/20.  The veteran had 
only light perception in the left eye.  The diagnosis was 
immature cataract in the right eye and visual impairment in 
the left eye.  

On VA aid and attendance examination conducted in June 1998, 
the veteran complained of eye trouble, high blood pressure 
and heart trouble.  It was noted that the veteran could not 
drive due to his poor vision.  A friend accompanied him to 
the examination.  It was noted that the veteran had a history 
of chest pain and pressure around his heart for six or seven 
years.  He said that he experienced angina with just a few 
stairs or minimal work.  He used nitroglycerin and still 
required sublingual nitroglycerine 2-3 times per week.  On 
examination, there was no evidence of congestive heart 
failure.  He had a regular sinus rhythm with no murmurs.  The 
heart was enlarged to the anterior axillary line by 
auscultation and percussion.  The examiner indicated that the 
veteran's state of nutrition was good and his gait was 
normal.  he had no restrictions of his upper or lower 
extremities which would prevent him from doing his own 
activities of daily living.  The veteran was able to walk two 
to three blocks by himself without the use of any mechanical 
aids.  It was noted that the veteran was able to go shopping 
and attend church with family or friends providing 
transportation.  The diagnoses included arteriosclerotic 
heart disease with angina and essential hypertension.  

A February 2000 VA hospital record reflects that the veteran 
was admitted with complaints of lightheadedness without 
vertiginous symptoms.  He reported dimness of distant vision 
but did not describe a shade coming down over the eyes or 
loss of any part of his visual field.  He related that he 
experienced a bifrontal headache which was dull in nature.  
He denied palpitations.  He reported that the spells could 
occur with any degree of activity and could even occur when 
he was sitting down.  Diagnoses included near syncope; 
atypical chest pain, and hypertension.  The veteran underwent 
magnetic resonance imaging which reflected evidence of a deep 
microangiopathy.  Magnetic resonance angiography revealed 
evidence of mild internal carotid stenosis and hypoplastic 
vertebral artery.  A cardiac consultation concluded that the 
findings represented atypical chest pain and was likely not 
cardiac in origin.  

A February 2000 cardiac consultation report notes that the 
veteran lived alone and was able to function for all 
activities of daily living.  The diagnostic impression was 
atypical chest pain.  The examiner indicated that there was 
no good evidence of bradycardia or tachycardia.  

An April 2000 VA hospital discharge summary shows that he 
veteran was admitted with complaints of blood in his stool.  
A gastrointestinal consultation with colonoscopy revealed a 
right and left colon diverticulosis.  

An April 2000 VA occupational therapy consultation record 
notes that the veteran demonstrated active range of motion of 
both upper extremities and bilateral grip strength which was 
within functional limits.  His sitting balance, standing 
balance and coordination were good.  The examiner noted that 
the veteran was strong and independent with all activities of 
daily living.  It was recommended that the veteran continue 
his self-care and ambulation to retain his physical 
condition.  No further intervention was warranted.  

During the July 2000 Travel Board hearing, the veteran 
claimed that he was entitled to aid and attendance benefits 
mainly due to his heart problems and eye problems.  He stated 
that he took multiple medications for his disabilities.  He 
indicated that he lived alone but family members and 
neighbors came by to check on him.  He said that he had a 
friend who assisted him in completing his household chores.  
He testified that about once or twice per week he needed 
assistance from others due to illness.  He related that he 
did not drive a car but received assistance from a friend for 
transportation.  He said that he used a magnifying glass to 
read the newspaper but was able to see his food and read 
large street signs.  He gave a history of breathing problems 
and reported that he used an inhaler.  He indicated that he 
was able to walk up to two blocks before needing a rest.  The 
veteran related a history of joint problems, including 
arthritis in his hips, knees, shoulders and hands.  The 
veteran also testified that he had a hearing problem.  

VA medical records dated from July 1995 to November 2000 
generally show treatment for hypertension, chest pains, 
shortness of breath, and chronic headaches.  

An August 2001 VA medical record reflects that the veteran 
was seen with complaints of daily headaches which were 
throbbing in nature.  The diagnostic impression was 
intractable migraine with narcotic rebound headache; poor 
compliance, and depression.  

On September 2001 VA aid and attendance examination, it was 
noted that the veteran was 81 years old and lived alone.  He 
was driven to the examination by friends.  The examiner 
indicated that the veteran was not permanently bedridden and 
that he was able to protect himself from the hazards/dangers 
of his daily environment.  His typical daily activity 
consisted of watching television.  No functional restrictions 
in his lower or upper extremities were noted.  The veteran 
reported that he became tired after walking one and a half 
blocks.  He used no mechanical aid for ambulation.  The 
veteran was able to leave his home or immediate premises on a 
daily basis.  The diagnoses included poor vision, 
hypertension and anxiety.  

On VA general medical examination in June 2002, the examiner 
indicated that a full review of the veteran's medical records 
and claims file had been completed.  The veteran reported a 
history of atypical chest pain for many years.  Extensive 
cardiac work-ups have been essentially normal.  He related 
that he had shortness of breath for a number of years.  He 
denied cough, sputum or wheezing.  It was noted that he was 
labeled with COPD on one occasion but most other evaluations 
and notes do not indicate any lung problem.  The veteran 
complained of pain and stiffness in his knees.  On physical 
examination, the veteran's posture and gait were normal.  It 
was noted that he had cataracts removed and funduscopic 
examination was normal.  On chest examination, there were 
good breath sounds throughout.  No wheezes or crackles were 
noted.  Cardiac examination reflected that the heart was not 
palpably enlarged.  The rhythm was regular.  No peripheral 
edema was shown.  The diagnosis was hypertension, labile, 
usually well controlled in the clinic, moderately elevated on 
examination; atypical chest pain, no significant cardiac 
problem; gastrointestinal bleeding, times one due to 
diverticulosis, apparently no recurrence; shortness of 
breath, no significant pulmonary problem, pulmonary function 
tests revealed mild restriction, and degenerative joint 
disease of both knees confirmed by X-ray.  

In this case, the veteran contends that he is entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance or due to being housebound.  

The Board notes that the fact that the veteran has received 
treatment for several conditions is amply demonstrated by the 
evidence of record and is not in dispute.  However, 
entitlement to a special monthly pension based on the need 
for regular aid and attendance or for being housebound 
requires a specific, and significant, level of disability and 
the medical and other evidence of record does not establish 
that such level of disability exists with respect to the 
veteran.  

In this regard, it is noted that although the evidence 
reflects that the veteran has a history of cataracts of the 
left eye and multiple surgeries for such, there is no 
evidence that the veteran is blind as that term is defined by 
the provisions of 38 C.F.R. § 3.351 (2001), nor does he so 
contend.  Moreover, the veteran has not argued, and the 
evidence does not indicate, that he is bedridden or a patient 
in a nursing home due to mental or physical incapacity.  

Further, a factual need for aid and attendance has not been 
shown.  The medical evidence of record shows that the veteran 
has hypertension, atypical chest pains, chronic headaches, 
degenerative joint disease and shortness of breath.  He also 
has a history of cataracts and diverticulosis.  However, the 
evidence does not suggest that the veteran is unable to bathe 
himself, dress himself or keep himself ordinarily clean and 
presentable.  Also, there is no indication of significant 
problems with the upper or lower extremities that would 
prevent him from otherwise performing activities of daily 
living.  The veteran has reported that he received some 
assistance with transportation and household chores from 
friends and family; however, the evidence of record does not 
suggest that the veteran requires the regular assistance of 
another person in protecting himself from the hazards or 
dangers incident to his daily environment.  Virtually all of 
the evidence on file shows that the veteran has been able to 
live independently without the need for constant assistance 
of another individual.  Overall, the preponderance of the 
evidence of record is against finding a factual need for aid 
and attendance.  The medical evidence shows that with some 
limitations imposed by his physical condition, the veteran is 
able to maintain himself and his household.  38 U.S.C.A. 
§ 1502; 38 C.F.R. §§ 3.351, 3.352.  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.  

The Board notes that the RO has rated the veteran's 
disabilities as: arteriosclerotic heart disease with angina 
and essential hypertension (60 percent); bilateral cataracts 
(30 percent); anxiety and fatigue (0 percent); degenerative 
joint disease of the knees  (0 percent); gastrointestinal 
bleeding (0 percent); and history of COPD and shortness of 
breath (0 percent).  

In this case, there is no evidence to show that the veteran 
is entitled to special monthly pension at the housebound 
rate.  The veteran does not have a single permanent 
disability rated at 100 percent and additional disability 
independently ratable at 60 percent or more.  Moreover, there 
is no evidence that the veteran is housebound.  Indeed, the 
record shows that he is able to leave his home for medical 
appointments, to attend church and for regular walks.  In 
short, the evidence does not indicate that the veteran is 
substantially confined to his home by reason of disability.  
The requirements for special monthly pension at the 
housebound rate have not been met.  

Thus, since the evidence does not show the veteran to be 
substantially confined to his dwelling or so helpless or 
bedridden that he requires the assistance of another person 
for the activities of daily living, special monthly 
compensation based on housebound status or the need for aid 
and attendance is not warranted.  


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

